                    IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

ALMA CRUZ,                                §
                                          §
             Plaintiff,                   §
                                          §
V.                                        §         No. 3:19-cv-340-M-BN
                                          §
BANK OF AMERICA, N.A. and                 §
JPMORGAN CHASE BANK, N.A.,                §
                                          §
             Defendants.                  §
                                          §

          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       After making an independent review of the pleadings, files, and records in this

case, and the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge dated January 28, 2020, the Court finds that the Findings

Conclusions, and Recommendation of the Magistrate Judge are correct and they are

accepted as the Findings, Conclusions, and Recommendation of the Court.

       IT IS, THEREFORE, ORDERED that the Findings, Conclusions, and

Recommendation of the United States Magistrate Judge are accepted.

       The Court hereby DISMISSES this action without prejudice under Federal

Rules of Civil Procedure 4(m) and 41(b) as to Defendant Bank of America, N.A.

       SO ORDERED this 24th day of February, 2020.



                                        _________________________________
                                        BARBARA M. G. LYNN
                                        CHIEF JUDGE
